Citation Nr: 0109453	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-12 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses in connection with hospitalization at the Johnston 
Memorial Hospital (JMH) from December 27 through December 31, 
1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1945 to January 
1947 and from April 1948 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1998 and later decisions by the VA Medical 
Center (VAMC) in Johnson City, Tennessee that denied payment 
of or reimbursement for medical expenses in connection with 
hospitalization at JMH, a private facility, in Abingdon, 
Virginia from December 27 through 31, 1997.



FINDINGS OF FACT

1.  Service connection is in effect for the veteran's anxiety 
neurosis, rated 50 percent; and residuals of pyloroplasty 
with vagotomy due to duodenal ulcer, rated 40 percent.  The 
veteran has been entitled to a total rating for compensation 
purposes, effective from October 1975.

2.  The veteran's hospitalization and medical services at the 
JMH from December 27 through 31, 1997, were not authorized by 
VA and were not rendered in a medical emergency of such 
nature that delay would have been hazardous to his life or 
health.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses in connection with hospitalization at JMH from 
December 27 through 31, 1997 have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1945 to January 
1947 and from April 1948 to April 1955.

A review of the record shows that service connection has been 
granted for the veteran's anxiety neurosis, rated 50 percent; 
and residuals of pyloroplasty with vagotomy due to duodenal 
ulcer, rated 40 percent.  The veteran has been entitled to a 
total rating for compensation purposes, effective from 
October 1975.

A report of contact on December 29, 1997 between a VAMC 
representative and a representative of the JMH notes that the 
veteran had been admitted to JMH after telling an emergency 
room doctor that he had tested positive for tuberculosis.  It 
was noted that laboratory studies had been taken at JMH and 
that they were negative for tuberculosis.  It was noted that 
the veteran refused to transfer and that he told a JMH 
official that VA would pay his bill as they had in the past.  
It was explained to the veteran that the circumstances with 
regard to his current hospitalization were different, but he 
refused to transfer.  It was noted that a physician at the 
VAMC had reviewed the veteran's case and disapproved 
admission to JMH because the veteran's condition was not 
emergent and VA facilities were feasibly available.

A summary of the veteran's hospitalization at JMH from 
December 27 through 31, 1997, and related clinical records, 
reveals that the veteran was seen in the emergency room with 
complaints of increasing shortness of breath for 2 weeks with 
increased productive cough.  He reported blood-tinged sputum 
at admission, and he had low-grade temperature and chills.  
It was noted that he had been followed extensively at the 
VAMC in Johnson City, Tennessee and that he was unhappy with 
his treatment at that facility.  He reported that he had a 
positive PPD (purified protein derivative (of tuberculin)) 
early in December 1997 and that the VAMC had lost his AFB 
(acid-fast bacilli) sputum cultures.  The diagnoses indicate 
that acid-fast bacilli smears and cultures were taken and 
were negative.

A VAMC document dated in June 1998 shows that a physician 
reviewed the veteran's medical records.  It was concluded 
that the veteran's care at the JMH from December 27, 1997 did 
not require emergent treatment and that he simply wanted 
admission at the private medical facility because he was 
unhappy with his care at the VAMC in Johnson City, Tennessee.  
It was recommended that payment of or reimbursement of 
medical expenses related to this hospitalization be 
disapproved.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for payment of or 
reimbursement for medical expenses in connection with his 
hospitalization at JMH from December 27 through 31, 1997.  
There is no identified evidence not accounted for.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107).

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

A review of the private medical documents related to the 
veteran's hospitalization at JMH from December 27 through 31, 
1997 does not indicate that care or service rendered to him 
were of such nature that delay would have been hazardous to 
his life or health.  A physician from a VAMC reviewed the 
records in the veteran's file in June 1998 and concluded that 
emergent treatment was not required.  The conclusion of this 
physician is consistent with the overall evidence of record 
that indicates the veteran simply did not want to go to the 
VAMC in Johnson City, Tennessee for treatment.  38 C.F.R. § 
17.130 (2000) provides that [n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to Government facilities".  Since he does not meet all the 
criteria noted above for payment of or reimbursement for the 
cost of medical treatment at the JMH from December 27 through 
31, 1997, his claim for this benefit may not be granted.

The preponderance of the evidence is against the claim for 
payment of or reimbursement for medical expenses in 
connection with hospitalization at JMH from December 27 
through 31, 1997, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for payment of or reimbursement for the cost of 
medical treatment at the JMH from December 27 through 31, 
1997 is denied.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

